DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,170,705. Although the conflicting claims are not identical, claims 1-19 of U.S. Patent No. 9,170,705 contains every element of claims 21-40 of the instant application except for some obvious variations. However, the obvious variations are being taught by Cantrell, Koningsten, Brewer and Susher as cited in the rejection below.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,326,827. Although the conflicting claims are not identical, claims 1-19 of U.S. Patent No. 10,326,827 contains every element of claims 21-40 of the instant application except for some obvious variations. However, the obvious variations are being taught by Cantrell, Koningsten, Brewer and Susher as cited in the rejection below.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,102,275. Although the conflicting claims are not identical, claims 1-19 of U.S. Patent No. 11,102,275 contains every element of claims 21-40 of the instant application except for some obvious variations. However, the obvious variations are being taught by Cantrell, Koningsten, Brewer and Susher as cited in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-25, 27-32, and 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantrell (Pub. No. US 2002/0103698), Koningstein (Pub. No. 2005/0096980), and Brewer et al. (“Brewer” Pub. No. US 2009/0177538).
	Per claim 21, Cantrell teaches a method, comprising:
receiving, by a device comprising one or more processors, a content package comprising content having at least three states, a first image, a second image (figs. 2A-2B; 3A and 3B; [0048]; [0053]; [0054]; [0055]; [0078]; [0079]; [0083]-[0085] a first state (i.e sticker state 320); a second state  (i.e. manual state 340); a third state (e.g., activating GoTo URL and/or Order/info button));
displaying, by the device, the content in a first state, (Figs. 2A-2B and 3A-3B; [0048]; [0053]; [0054] a first portion of an advertisement is visible in a first state (i.e ticker state 320);
detecting, by the device, a first interaction that causes the content to transition from the first state to a second state and displaying, by the device, the content in the second state in response the first interaction (Fig. 3A, [0053]; [0054]; a user interaction with promotional content of ticker, (e.g., clicking in the banner ad), a transition occurs to manual state where the user gains additional information about the banner ad);
user interaction such as GoTo  and/or Order/Info button); and
transitioning, by the device, the content to the third state in response to the second interaction, wherein the display of the content in the third state includes the first image of the first input object and the second image of the second input object in a non-visible state, and a content item in a visible state (fig. 2A-2B and 3A; [0053]; [0054]; [0079]; [0083]-[0085]; which show the manual state 340 (i.e. the second state) comprising a third state (e.g., activating GoTo URL and/or Order/info button). The GoTo button allows the user to click through to the advertiser’s site. The Order/Info button calls up a pop-up window that enables user to gain additional information and order the item in the slide display area). 
Cantrell does not specifically teach a first input object comprising a first image, a second input object comprising a second image; wherein the first state displays the first image of the first input object in a selectable state and the second image of the second input object in a non-selectable state; wherein the display of the content in the second state includes the first image of the first input object in the non-selectable state and the second image of the second input object in the selectable state; wherein the display of the content in the third state includes video content
However, Koingstein teaches a first input object comprising a first image, a second input object comprising a second image, wherein the first state displays the first image of the first input object in a selectable state and the second image of the second input object in a non-selectable state, and wherein the display of the content in the second state includes the first image of the first input object in the non-selectable state and the second image of the second user interactions with  first state (i.e. first format) which includes selectable expansion icon or other control element  and a second state (i.e. second format) which include a close button such as an icon for an outright dismissal, an icon for shrinking back to a compact for or the first format. In addition is it noted only first state or second state is visible at a time).
Brewer teaches teach targeted ad content may comprises many form of information such as text, images, multimedia and/or videos ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Koningstein and Brewer in the invention of Cantrell in order to provide advertisement with simple format and an expanded format in which the user can gain additional information on an advertisement comprises many form of information such as text, images, multimedia and/or videos and to allow more interactive user interface.
Per claim 22, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the second state further comprises displaying, by the device, a transition effect that indicates a change from the first state to the second state (Cantrell, Fig. 3A, [0048]; [0053]; [0054]; a transition effect such as manual mode instead of ticker display mode). 
Per claim 23, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the first state further comprises hiding, by the device, a second portion of the content corresponding to the second state (Cantrell, Figs. 2A-2B and 3A-3B; [0048]; [0053]; [0054]; [0055]; Koningstein, figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]).
Per claim 24, the modified Cantrell teaches the method of claim 21, wherein the content package includes a third image, and wherein transitioning the content to the third state further comprises displaying, by the device, the third image in addition to the video content item ; Koningstein, figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]; Brewer, [0032]).
Per claim 25, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the first state or displaying the content in the second state further comprises displaying, by the device, first text in a first region of an interface presented on the device; and wherein transitioning the content to the third state further comprises displaying, by the device, second text in a second region of the interface presented on the device (Cantrell, Figs. 2A-2B and 3A-3B; fig. 2A-2B and 3A; fig. 10; [0053]; [0054]; [0078]; [0079]; [0083]-[0085]; Koningstein, figs 1-2; [0022]; [0023]; [0026]; [0030]; [0031]; [0034]; Brewer, [0032]). 
Per claim 27, the modified Cantrell teaches the method of claim 21, wherein displaying the content in the first state occupies the same space within a display of the device as when displaying the content in the second state (Cantrell,. Fig 2B;  [0053]; [0054]).
Claims 28-32 and 34 are rejected under the same rationale as claims 21-25 and 27 respectively.
Claims 35-39 are rejected under the same rationale as claims 21-25 respectively.

Claims 26, 33 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantrell (Pub. No. US 2002/0103698), Koningstein (Pub. No. 2005/0096980), Brewer et al. (“Brewer” Pub. No. US 2009/0177538), and Susher (Pub. No. 2011/0082754)
Per claim 26, the modified Cantrell teaches the method of claim 21, comprising transitioning to a third state as described above, but does not teach determining, by the device, 
However, Susher teaches determining a predefined timeout period has elapses, and automatically transitioning between states based on whether the user interaction is received within a predefined timeout period ([0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Susher in the invention of the modified Cantrell in order to allow automatically transition between states by tracking of user's interactions with advertisements utilizing a well-known feature of a timeout period.
Claim 33 is rejected under the same rationale as claims 26.
Claim 40 is rejected under the same rationale as claims 26.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175